                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BROOK CUMMINGS, et al.,                              Case No. 19-cv-05254-DMR
                                   8                     Plaintiffs,
                                                                                              ORDER TO SHOW CAUSE RE:
                                   9              v.                                          VENUE
                                  10     THE ISLAMIC REPUBLIC OF IRAN,
                                  11                     Defendant.

                                  12           Plaintiffs Brook Gordon Cummings and Novella Cummings filed this personal injury
Northern District of California
 United States District Court




                                  13   action against the Islamic Republic of Iran pursuant to the Foreign Sovereign Immunities Act

                                  14   (“FSIA”). The FSIA provides that “a foreign state shall be immune from the jurisdiction of the

                                  15   courts of the United States and of the States except as provided in sections 1605 to 1607 of this

                                  16   chapter.” 28 U.S.C. § 1604. Under FSIA’s terrorism exception, a foreign state shall not be

                                  17   immune from suit in any case “in which money damages are sought against a foreign state for

                                  18   personal injury or death that was caused by an act of torture, extrajudicial killing, aircraft

                                  19   sabotage, hostage taking, or the provision of material support or resources for such an act . . . .”

                                  20   28 U.S.C. § 1605A(a)(1). Further, 28 U.S.C. § 1605A(c) provides United States nationals and

                                  21   other enumerated individuals with a private right of action against “[a] foreign state that is or was
                                       a state sponsor of terrorism . . . for personal injury or death caused by acts described in [28 U.S.C.
                                  22
                                       § 1605A(a)(1)] . . . .”
                                  23
                                               The FSIA has its own venue provision. It provides that a civil action under the FSIA may
                                  24
                                       be brought
                                  25

                                  26                   (1) in any judicial district in which a substantial part of the events or
                                                           omissions giving rise to the claim occurred, or a substantial part
                                  27                       of property that is the subject of the action is situated;
                                  28                   (2) in any judicial district in which the vessel or cargo of a foreign
                                                           state is situated, if the claim is asserted under section 1605(b) of
                                   1                       this title;
                                   2                   (3) in any judicial district in which the agency or instrumentality is
                                                           licensed to do business or is doing business, if the action is
                                   3                       brought against an agency or instrumentality of a foreign state as
                                                           defined in section 1603(b) of this title; or
                                   4
                                                       (4) in the United States District Court for the District of Columbia if
                                   5                       the action is brought against a foreign state or political subdivision
                                                           thereof.
                                   6
                                       28 U.S.C. § 1391(f).
                                   7
                                               In this action, Plaintiffs sue Iran, a foreign state. Therefore, it appears that the United
                                   8
                                       States District Court for the District of Columbia is the proper venue for this action pursuant to 28
                                   9
                                       U.S.C. § 1391(f)(4). 28 U.S.C. § 1406(a) states that if a case is filed in an improper district, the
                                  10
                                       district court “shall dismiss, or if it be in the interest of justice, transfer such case to any district or
                                  11
                                       division in which it could have been brought.” Therefore, by no later than November 27, 2019,
                                  12
Northern District of California




                                       Plaintiffs shall show cause why this action should not be transferred to the United States District
 United States District Court




                                  13
                                       Court for the District of Columbia.
                                  14
                                               The November 20, 2019 case management conference is VACATED and will be reset by
                                  15   the court if necessary following receipt of Plaintiffs’ response to this Order to Show Cause.
                                  16
                                                                                                                    ISTRIC
                                                                                                               TES D      TC
                                  17           IT IS SO ORDERED.                                             TA


                                                                                                                                     O
                                                                                                        S




                                                                                                                                      U
                                                                                                       ED




                                  18

                                                                                                                                       RT
                                       Dated: November 15, 2019
                                                                                                                     DERED
                                                                                                   UNIT




                                                                                                               O O R
                                  19
                                                                                                       IT IS S
                                                                                            ______________________________________
                                  20                                                                        Donna M. Ryu                    R NIA
                                                                                                    United States Magistrate Judgeu
                                                                                                                                 . Ry
                                                                                                                    onna M
                                                                                                   NO




                                  21
                                                                                                             Judge D
                                                                                                                                            FO
                                                                                                     RT




                                                                                                                                        LI



                                  22
                                                                                                            ER
                                                                                                       H




                                                                                                                                      A




                                                                                                                 N                      C
                                  23                                                                                               F
                                                                                                                     D IS T IC T O
                                                                                                                           R
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
